J-A09042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.B., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1181 WDA 2020

                Appeal from the Order Entered October 7, 2020
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                          No(s): CP-02-AP-176-2019


BEFORE: STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: MAY 24, 2021

        S.B. (Mother) appeals the order of involuntary termination entered by

the Allegheny County Orphans’ Court (Orphans’ Court) as to A.D. (the Child).1

Mother argues that the Orphans’ Court erred in finding that termination was

warranted because it does not best serve the Child’s needs. However, based

on the undisputed record facts and the applicable law, the order of involuntary

termination is affirmed.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 In a separate order, the Orphans’ Court also involuntarily terminated the
parental rights of the Child’s father and an unknown father, neither of whom
is a party to this appeal.
J-A09042-21


                                     I.

     This case began on September 17, 2018, when the Allegheny County

Office of Children, Youth and Families (CYF) filed a Petition for Involuntary

Termination of Parental Rights (Petition). In the Petition, CYF asserted that

under several provisions of the Adoption Act (23 Pa.C.S. §§ 2101-2938),

termination of Mother’s parental rights would be in the best interest of the

Child. The Orphans’ Court held a hearing on September 30, 2020, concerning

Mother’s relevant conduct and the Child’s needs. The evidence introduced at

the hearing was summarized by the Orphans’ Court as follows:

     The Petition was filed in 2018 after [Mother] was seen on the
     street with A.D. and was intoxicated. The police were dispatched
     and were able to contact the child’s father who was also
     intoxicated. A.D. was adjudicated dependent on November 2,
     2018 and has been in placement for the past 26 months. Neither
     of A.D.’s natural parents participated in the hearing which was
     conducted via Microsoft Teams on September 30, 2020. The
     instant appeal was filed on behalf of Mother.

     A.D. is a three-year old girl who was placed with foster parents
     . . . at the time of the hearing. Dr. Eric Bernstein, a licensed
     psychologist and an expert in forensics and clinical psychology,
     conducted examinations and authorized several reports in this
     case. He examined A.D. with her foster parents and testified that
     A.D. views her foster parents as her psychological parents. This
     was buttressed by the caseworker who described the bond
     between A.D. and her foster parents as a parent-child bond.

     Dr. Bernstein also observed A.D.’s interaction with Mother but had
     a much different opinion. He testified A.D. was in some form of
     distress and/or expressed frustration and irritability when
     interacting with Mother which was unlike the child’s interaction
     with the foster parents. Dr. Bernstein testified there was a lack
     of bond between A.D. and Mother and, at best, he characterized
     it as a fractured bond. At worst, he opined A.D. really has no
     sense of Mother as being an important person in her life.

                                    -2-
J-A09042-21


     Regardless, Dr. Bernstein believes A.D. understands the
     relationship with Mother is fractured and this “lack of bond” is
     weakened by Mother’s lack of participation in the child’s life such
     that A.D. does not fully embrace her role as a mother or view her
     as a parent figure.

     Dr. Bernstein conducted a mental health examination of Mother
     and he believes she qualifies for a diagnosis of PTSD and opioid
     dependence in sustained remission. Mother admitted that she
     suffers significant trauma from which she has yet to recover or
     formally address in any form of treatment. Dr. Bernstein believes
     this unresolved distress will worsen and become more severe if
     Mother allows it to continue. Mental health treatment would be
     become more severe if Mother allows it to continue. Mental health
     treatment would be appropriate for Mother to address her own
     needs before she can be in a position to deal with A.D.’s needs.
     In conclusion, Dr. Bernstein did not believe Mother was in a
     position to provide a full-time caretaking role and reunify with A.D.

     Dr. Bernstein also conducted a mental health examination of
     Father who admittedly has an ongoing problem with alcohol.
     Father also has mental health issues as he struggles with clinical
     depression and severe anxiety.          Father and Mother have
     separated in the past and have a strained relationship. Father
     told Dr. Bernstein that Mother struggled in managing the pressure
     of taking care of a child. Given his unstable relationship with
     Mother, issues of addiction, limited contact and participation in
     A.D.’s life, his own recognition of the need for treatment and his
     current unemployment, this Court did not view Father as a viable
     candidate to serve as a caregiver to A.D. or for reunification at
     this time.

     Neither Mother nor Father has made a serious attempt to be
     involved in A.D.’s short life, visiting with her only five times over
     a more than two-year period while A.D.’s case was open in
     juvenile court. Each of them has failed to show up for multiple
     visits, meetings, evaluations, etc. over the course of this case. By
     way of example, William Pipkins from A Second Chance, lnc.
     testified there were 15 visits scheduled between September 1 9,
     2018 and January 18, 2020. Of those 15 visits, only two visits
     were completed successfully with 13 cancellations because Mother
     failed to confirm with the agency. For a child A.D.’s age (having
     just turned three years old), that limited amount of involvement


                                     -3-
J-A09042-21


     has prevented Mother from developing a meaningful connection
     with A.D. or fulfilling any parenting role.

     Both Mother and Father have criminal backgrounds and Mother
     has been in and out of incarceration due to a 2018 charge for
     resisting arrest. Mother’s probation officer, Officer McCutcheon,
     summarized her arrest history at the hearing. On November 28,
     2018, a bench warrant was issued for Mother. On February 4,
     2019, she was arrested and then released on February 7, 2019.
     On March 7th, 2019, another bench warrant was issued for Mother
     for failure to appear. On April 12,2019, she was arrested and
     released on April 16, 2019. On July 18, 2019, another bench
     warrant was issued for failure to appear. On September 18, 2019,
     she was arrested and remained in the Allegheny County Jail until
     January 9, 2020. Mother has not shown stability having been
     incarcerated three times over the past 19 months and this Court
     believes delaying permanency for A.D. will only further subject the
     child to disruption in her everyday life.

     Both Mother and Father have substance abuse issues. Keri
     Vanderpool, [CYF] casework supervisor for this case, testified that
     Mother has tested positive for barbiturates, morphine,
     benzodiazepines, Suboxone and cocaine over the course of this
     case. Sarah Carter and Taylor Wiggins from Venango County
     Children & Youth Services both testified at the hearing and
     expressed concerns about Mother’s ability to be a caregiver given
     her admitting to using drugs, the several positive drug screens
     that she has had, the struggle that the agency plus service
     providers have had with contacting her and maintaining contact.
     According to Taylor Wiggins, both Mother and Father tested
     positive for methamphetamines and amphetamines following a
     drug screen administered on September 1, 2020. Although they
     denied this drug use, Mother admitted that the week prior both
     her and Father had used Adderall XR, 30 milligrams, one pill, for
     which they do not have a prescription. Even more recently,
     Mother and Father failed to appear for drug tests on September
     25 and 29, 2020 (the day before the hearing). These recent
     positive tests and failures to appear for drug screenings
     underscore the ongoing issue of substance use and the extent that
     it affects Mother and Father’s decision-making and ability to be
     caregivers to A.D.

     [CYF] casework supervisor, Keri Vanderpool, testified at the
     hearing about the extensive efforts the agency had made for

                                    -4-
J-A09042-21


     reunification in this case, including: (i) developing goals for
     Mother, (ii) developing family plans memorializing the goals, and
     (iii) conducting family plan meetings. The agency’s goals included
     sobriety through drug and alcohol treatment, permanent housing,
     consistent visits, and keeping in contact with the agency. The
     agency also wanted Mother to bolster her parenting skills and
     address her mental health and criminal issues. Mother failed to
     meet any of these goals. Mother’s drug issues were discussed
     above, plus she failed to complete a POWER assessment and other
     drug and alcohol recommendations and failed to follow through
     with suitable housing. Mother only attended one family plan
     meeting back in August, 2019. Mother also failed to show any
     consistency with seeing A.D., as stated above. This Court found
     [CYF] attempted to provide services for both Mother and Father
     to assist them in reunification with A.D., but they never followed
     through with anything.

     [The Orphans’ Court] views terminating a parent’s rights very
     seriously and has given Mother numerous opportunities, over the
     objection of the attorneys involved in this case, to complete the
     required evaluations and to have visits with A.D. Unfortunately,
     there has been no compliance with the permanency plan and there
     has been no progress toward alleviating the circumstances which
     necessitated the original placement more than 2 years ago.
     Stability is important for any age but most especially for a young
     child such as A.D. who is fully dependent upon a caregiver to
     provide for her needs. It was clear that neither Mother nor Father
     could provide this stability for A.D. and, as such, this Court agreed
     with Dr. Bernstein that reunification was no longer a viable option.

     Granting the Petition will not cause A.D. psychological harm as
     A.D. does not view her natural parents as those persons meeting
     her needs or providing for her care. She is not dependent upon
     them for any sense of support due to their inconsistent visitation
     and level of participation in her life.

Orphans’ Court Opinion, 12/14/2020, at 2-6.

     At the conclusion of hearing, the Orphans’ Court found that CYF had

shown by clear and convincing evidence that Mother’s conduct satisfied the

grounds for termination enumerated in Sections 2511 (a)(1), (a)(2), (a)(5)


                                     -5-
J-A09042-21


and (a)(8) of the Adoption Act.      The Orphans’ Court also found that the

termination of Mother’s parental rights was in the best interest of the Child.

      Mother timely appealed the order of involuntary termination. In her

appellate brief, she raises one issue:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that termination of [Mother’s] parental rights
      would serve the needs and welfare of A.D. pursuant to 23 Pa.C.S.
      § 2511(b)?

Appellant’s Brief, at 7.

                                         II.

                                         A.

      Mother’s sole claim is that the Orphans’ Court abused its discretion by

ordering the termination of parental rights without fully evaluating the Child’s

needs under 23 Pa.C.S. § 2511(b).         When reviewing an order granting or

denying a petition to involuntarily terminate parental rights, this Court must

“accept the findings of fact and credibility determinations of the [Orphans’

Court] if they are supported by the record.” In re S.P., 47 A.3d 817, 826

(Pa. 2012). Such an order may only be overturned to correct an abuse of

discretion or an error of law. See In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

An abuse of discretion consists of “manifest unreasonableness, partiality,

prejudice, bias or ill-will.” In re S.P., 47 A.3d at 821.

      The Orphans’ Court is free to believe all, part or none of the evidence

presented, and may make all credibility determinations and resolve conflicts

in the evidence. See In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

                                      -6-
J-A09042-21


Appellate courts defer to the Orphans’ Court’s factual findings because it has

made “first-hand observations of the parties spanning multiple hearings.” In

re T.S.M., 71 A.3d at 267.

      In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the Orphans’ Court to conduct a bifurcated analysis as

outlined in 23 Pa.C.S. § 2511(a) and (b). The Orphans’ Court first focuses on

the conduct of the parent to evaluate whether the party seeking termination

has presented clear and convincing evidence that the parent’s conduct

satisfies any of the grounds for termination enumerated in Section 2511(a).

If at least one ground has been proven, then the Orphans’ Court will analyze

the case in the context of Section 2511(b), which concerns whether the

termination of parental rights would be in the best interest of the child.

      “The court in terminating the rights of a parent shall give primary

consideration to the developmental, physical, and emotional needs and

welfare of the child.”   23 Pa.C.S. § 2511(b).      Parental rights cannot be

terminated based solely on factors outside of the parent’s control, but the

parent cannot rely on efforts made after a petition of termination has been

filed to remedy the conditions that prompted the petition’s filing. Id.

      The Orphans’ Court should instead focus on the existence of the child’s

bond with the parent, if any, and whether the child will “suffer extreme

emotional consequences” from severing that bond. See In re E.M., 620 A.2d

481, 485 (Pa. 1993); In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). “[A]


                                     -7-
J-A09042-21


parent’s basic constitutional right to the custody and rearing of his or her child

is converted, upon the failure to fulfill his parental duties, to the child’s right

to have proper parenting and fulfillment of the child’s potential in a

permanent, healthy, safe environment.” In re B.N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

                                        B.

      In the present case, the Orphan’s Court found that CYS met its burden

under 23 Pa.C.S. § 2511(a), and Mother does not challenge that finding.

Rather, Mother’s sole appellate claim is that the Orphans’ Court abused its

discretion as to its determination that pursuant to Section 2511(b),

termination of her parental rights is in the Child’s best interest. According to

Mother, the Orphans’ Court made that finding by merely citing its conclusion

as to Section 2511(a) that Mother had failed to progress toward alleviating

the conditions that had originally prompted the Child’s placement with foster

parents. See Appellant’s Brief, at 19.

      After reviewing the record, as well as the Orphans’ Court’s findings, we

determine that the order of involuntary termination is supported by clear and

convincing evidence with respect to the requirements of Section 2511(b). The

Orphans’ Court focused specifically on the Child’s lack of a bond with Mother,

and the fact that the Child would not suffer extreme emotional consequences

due to the termination of Mother’s parental rights:

      Granting the Petition will not cause A.D. psychological harm as
      A.D. does not view her natural parents as those persons meeting

                                       -8-
J-A09042-21


      her needs or providing for her care. She is not dependent upon
      them for any sense of support due to their inconsistent visitation
      and level of participation in her life.

Orphans’ Court Opinion, 12/14/2020, at 6.

      This conclusion is supported by clear and convincing evidence in the

record. The Child was nine months old when she was removed from Mother’s

custody. For 26 months, Mother had limited interaction with the Child, and

she only visited the Child five times in that span.      There was consistent

testimony at the hearing on the petition to terminate parental rights that the

Child does “not view [Mother] as a parent figure.”         Hearing Transcript,

9/30/2020, at p. 35.      The court-appointed forensic evaluator, Dr. Eric

Bernstein, testified further that terminating Mother’s parental rights would not

have a “deleterious impact” on the Child. See id. at p. 66.

      Conversely, there was strong evidence that the Child had bonded with

her foster parents. Dr. Bernstein testified that the Child “responded well to

both foster parents” and that the foster parents were “knowledgeable about

the [Child’s] needs and able to meet her needs.” Id. at p. 24. The Child’s

foster care caseworker, Joshua Goodman, as well as the CYF supervisor, Keri

Vanderpool, both testified that the Child now sees her foster parents as her

“mom and dad,” and that the foster parents are able to meet all the Child’s

needs. Id. at pp. 88-89, 116.

      The demonstrable lack of a relationship between the Child and Mother,

compared to the strong bond developed between the Child and her foster


                                     -9-
J-A09042-21


parents, support the determination of the Orphans’ Court that the termination

order is in the Child’s best interest. Thus, finding no abuse of discretion, the

order of involuntary termination must stand.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/24/2021




                                     - 10 -